PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/168,372
Filing Date: 23 Oct 2018
Appellant(s): FLEXOPACK S.A.



__________________
Csaba Henter
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 22 February 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8 June 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bonke (US Patent Application Publication No. US 2002/0037386 A1) (Bonke) in view of Longmoore (US Patent Application Publication No. US 2008/0032141 A1) (Longmoore), and Siegel et al. (US Patent Application Publication No. US 2006/0246242 A1) (Siegel).

Regarding instant claim 1, Bonke discloses a plastic wrap comprising a release layer and a cling layer (Claim 1). Bonke further discloses that the plastic wrap has a total thickness of 0.3 mils to about 1.0 mils (Claim 13) (i.e., 7.62 µm 25.4 µm); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. Bonke further discloses the cling layer contains a base resin and a sufficient amount of tackifier to provide sufficient cling to a substrate (page 1, paragraph [0014]), which is construed to mean that the cling layer acts as the requisite adhesive layer.
	Bonke does not explicitly disclose the specific kinetic coefficient of friction of the release layer. Further, Bonke does not explicitly disclose the erucamide specific amide lubricant in a specific amount.
	However, Longmoore discloses cold seal release films that permit the separation of a cold seal adhesive from the cold seal release layer of a film when the film, either by itself or laminated to another inside film, is being dispensed for use in packaging applications (page 1, paragraph [0007]). Longmoore further discloses the cold seal release layer has a kinetic coefficient of friction of less than 0.4 (page 2, paragraph [0020]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. Longmoore further discloses that the cold seal release layer is predominantly one or more polyolefin polymers (page 2, paragraph [0023]).
	While there is no disclosure in Longmoore that the coefficient of kinetic friction is measured according to ASTM D 1894 (film to film measurement), absent evidence of criticality regarding how the kinetic coefficient of friction is measured and given that the kinetic coefficient of friction disclosed by Longmoore is the same as the range presently claimed, it is the Examiner's position that Longmoore meets the kinetic coefficient of friction requirement of the instant claims.
	Further, Siegel discloses a multilayer film used as a food packaging article (Claims 1 and 7). Siegel discloses that additives are added to any of the layers of the multilayer film, which includes an erucamide processing aid in the exterior layers in an amount of 10% or less (page 16, paragraph [0157]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. Further, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.” MPEP 2144.05 (II)(A). Spiegel further discloses that the exterior surface layers comprise polyolefins (Claim 18).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the composition of the cold seal release film of Longmoore, having the specific coefficient of friction, to produce the release layer of Bonke. The motivation for doing so would have been that the cold seal release layer of Longmoore reliably permits separation of an adhesive layer from the release layer when the film is being dispensed for use in packaging applications. Further, the composition of Longmoore produces release layers having reduced release force. Further, it would have been obvious to add the erucamide of Spiegel in the amount specified because erucamide is an art recognized processing aid added to polyolefin layers in a multilayer film. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Therefore, it would have been obvious to combine Longmoore and Siegel with Bonke to obtain the invention as specified by the instant claim.

Regarding instant claim 5, Bonke discloses that any other conventional additives can be incorporated into the layers of the plastic wrap (page 4, paragraph [0047]).
	Bonke does not explicitly an amount of polydimethylsiloxane in the release layer.
	However, Longmoore discloses the cold seal release layer comprises a silicone oil slip agent selected from polydimethylsiloxane (PDMS) in an amount of at least 500 parts per million (page 2, paragraph [0013; 0018; 0021; 0022]) (i.e., at least 0.05%); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. Longmoore teaches that the addition of the silicone oil slip agent reduces the release force of the cold seal release layer (page 2, paragraph [0022]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to add the silicone oil slip agent PDMS in the amount suggested by Longmoore in the release composition of Bonke. The motivation for doing so would have been that the addition of a silicone oil slip agent reduces the release force of the release layer.
	
Regarding instant claim 6, Bonke further discloses the base resin of the cling layer is ethylene vinyl acetate (page 1, paragraph [0014]).

Regarding instant claim 7, Bonke further discloses the release layer is made from polyolefin homopolymers and copolymers (page 2, paragraph [0027]).

Regarding instant claim 8, Bonke further discloses an intermediate layer bonded to the release layer and the cling layer (Claim 1), wherein said intermediate layer is construed to act as the requisite tie layer.

Regarding instant claim 11, Bonke further discloses, broadly, that thermoplastic resin films are used as household plastic wraps to contain food by clinging to one or more surfaces of a container in which food is housed; further, Bonke discloses that plastic wraps are used to wrap food items (page 1, paragraph [0003]). Bonke further discloses an object of the invention is to produce a plastic wrap that is acceptable for direct food contact (page 1, paragraph [0010]).
	In a similar manner, the original disclosure of the instant application discloses that the present invention relates to the use of claimed film as a kitchen wrap film and further to use said film for wrapping food, and said disclosure is the only support for the claimed method for wrapping food which comprises wrapping the film of claim 1 around a food item.
	Therefore, since Bonke’s disclosure of using plastic wraps to wrap food items is necessarily the same as using a film to wrap food, Bonke meets the method limitations of the instant claim.

(3) Response to Argument
Appellant’s arguments in the appeal brief filed 22 February 2022 have been carefully considered, but are unpersuasive.
Primarily, Appellant traverses the combination of Bonke in view of Longmoore. Specifically, Appellant contends that the motivation to combine the references is contrary to the teachings of Bonke and would destroy the film’s operability/suitability for its intended use. Specifically, Appellant argues that Bonke discloses that the cling layer has to remain “integral” to the film to provide adhesion to a container and also remain on the film when removed from the container. Appellant argues that if one of ordinary skill in the art were to provide an adhesive layer that would separate from the film when “being dispensed for use in packaging applications” – as suggested by the Office Action as the reason for the combination of Bonke with Longmoore – the film of Bonke would not be able to cling when used to various substrates.
	Appellant’s argument as to the intended effect of the structure of the prior art combination are unpersuasive. Overall, there appears to be a misunderstanding, or at least, a difference in interpretation of the Longmoore reference by the Appellant. Appellant’s arguments appear to suggest that in using the sheet of Longmoore, the user would separate the cold seal adhesive from the cold seal release layer to obtain two separate sheets (i.e., a sheet of cold seal adhesive and a sheet of cold seal release layer). Instead, Longmoore discloses that the cold seal release layer is laminated to a separate inner web or film through a laminating adhesive, and the inner film is oxidatively treated to receive and retain a cold seal adhesive thereon, wherein the cold seal adhesive is on the surface of the packaging film opposed to the cold seal release layer (paragraph [0014]). Therefore, there is at least some suggestion by Longmoore, through the disclosure of a laminating adhesive to hold the cold seal release layer to the inner web/film and oxidatively treating the inner web/film to receive and retain the cold seal adhesive layer, that the three layers of the multilayer structure are intended to remain integral in the intended operation of the structure. 
	Longmoore teaches that it is recognized that the multi-web structure is wound into a roll; furthermore, Longmoore discloses that the cold seal release film provides a surface with low adhesion to the cold seal surface so that the laminate roll can be unwound during a packaging operation, with the adhesive remaining on the desired surface of the lamination (paragraph [0003]).
	Therefore the separation of the cold seal release film from the cold seal adhesive disclosed by Longmoore is not intended to produce two separate sheets, as Appellant argues, but rather to unroll and dispense, easily due to reduced adhesion, a roll of a multi-layer web comprising where the cold seal adhesive and cold seal release layer are necessarily in contact in said roll. 
	In a similar fashion, the plastic wrap of Bonke is in roll form, and the release layer has sufficient release properties to facilitate dispensing of the plastic wrap from a dispensing roll (paragraph [0013]).
	Therefore, the proposed motivation to combine the references would not destroy the operability/suitability of Bonke’s film for its intended use. Instead, the proposed combination would improve the operability/suitability of Bonke’s film by reducing the adhesive force between the release film and cling layer, thereby allowing easier dispensing from a roll form.

Appellant further argues that there is no reason or rationale that is supportable  by the disclosure of the prior art for the combination of their teachings. Specifically, Appellant contends that Bonke is related to films for use in microwave applications. In contrast, Appellant contends that there is nothing comparable for the use of the Longmoore film, which teaches cold release films that are not used in microwaves, but are exterior parts of a multi-web packaging structures. 
Appellant’s arguments are unpersuasive. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, although used in different processes, both Bonke and Longmoore disclose a multilayer sheet comprising a release layer comprising polyolefin polymers (see Longmoore at paragraph [0023] and Bonke at paragraph [0027]). Both release layers facilitate the easy removal of an adhesive that contacts the release layer when a sheet material comprising both an adhesive layer and release layer is wound into a roll. Appellant has not shown by evidence or persuasive argument that the intended use of the film structure necessarily results in a patentable difference between the polyolefin-containing release layer of Bonke and the polyolefin-containing release layer of Longmoore that prevents one of ordinary skill in the art from replacing one for the other without rendering the structure of Bonke inoperable or unsuitable for its intended use of food wrapping and/or microwave heating operations.

Appellant further argues that the prior art combination does not disclose every compositional element required by the claims. Specifically, Appellant contends that the prior art references fail to render obvious the presence of the specific amide lubricant erucamide. Along with arguing the basic use of the Siegel reference, Appellant contends that Siegel provides an extremely broad disclosure regarding the nature of possible packaging materials, and, among many of the possibilities, are processing aids including erucamides. Appellant urges that the record does not provide sufficient reasons why one of ordinary skill in the art would pick an erucamide processing aid out of all the possible additives and embodiments of Siegel to include in a theoretical film of Bonke and Longmoore. Appellant submits the only suggestions to pick the very remote erucamide would be to use their own disclosure as a blueprint or guide.
Appellant’s argument is unpersuasive. In response to the argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	In the instant case, Siegel discloses a multilayer film used as food packaging (i.e., similar to the product of Bonke). Siegel discloses that various additives are added to any of the exterior, interior, and intermediate layers of the food packaging, wherein said additives are inclusive of processing aides, which are construed as additives that make easier the process of making and/or using the multilayer food packaging. Siegel discloses that preferred processing aids for specific use in the outer layers include, at least erucamides (emphasis added Seigel at paragraph [0157]). Therefore, while Siegel may generally disclose “various additives” added to any of the layers, Siegel specifically guides one ordinary skill in the art to use, preferably, erucamide processing aides in the outer layers of the multilayer structure.
	Furthermore, Siegel discloses that the additives may function as coefficient of friction modifying agents, and characterizes erucamide as an example of such a particular composition (Siegel at paragraph [0163]). Therefore, one of ordinary skill in the art, having the teachings of Bonke and Longmoore, specifically the desire to modify the coefficient of friction of the release layer, would readily look to the disclosure of Siegel for those compositions known in the art to have such an effect, which includes the preferred erucamides.

Appellant further contends that the prior art combination does not disclose every functional element recited by the claims. Specifically, Appellant contends that none of the references disclose a wrap with a kinetic coefficient of the release layer surface of the film according to ASTM D 1894 (film to film measurement) being less than 0.3. While Appellant relents that Longmoore discloses a kinetic coefficient, Appellant alleges that it is not clear if the kinetic coefficient of friction disclosed by Longmoore was measured by the same method as in the claims. In support of their position, Appellant refers to the Johnston reference made of record in a previous Office action (Johnston et al. US Patent No. 4,686,125), which discloses a film laminate having a sufficiently low coefficient of friction of 0.2 to 0.4 measured according to ASTM test D-1894 between the outside layer and a stainless steel surface (Johnston at col. 3, lines 57-68). Appellant concludes that the difference in manner of measurement is a significant distinction of the manner of measurement, and that the failure of Longmoore to indicate the nature of its test or the surface used means that Longmoore cannot provide the suggestion for the claimed kinetic coefficient of friction of the release layer of the film surface according to ASTM D 1894 (film to film measurement).
	Appellant’s argument is unpersuasive. Unlike the Johnston reference, which provides an upper and lower bound to the coefficient of friction, both Longmoore (i.e., a coefficient of friction of less than 0.4) and Appellant’s invention (i.e., a coefficient of friction less than 0.3) strive to minimize the coefficients inclusive of those values approaching 0. Therefore, regardless of the reference surface, both Longmoore and Appellant’s claim strive for a coefficient of friction value that is as low as possible.
	Further, the recitation of ASTM D 1894 (film to film measurement) is very broad as to the films used to measure relative friction values. Appellant’s argument of the importance of the reference film is unpersuasive when Appellant has not specifically or clearly disclosed the reference film used in the coefficient of friction test.
	Further, Appellant’s reliance on the Johnston reference to show that the manner in which the coefficient of friction value is measured is unpersuasive. Appellant merely points to the disclosure of the Johnston reference as measuring coefficient of friction with regard to a stainless steel plate and makes a conclusory statement that the values obtained from that test must be different from any other test inclusive of the test in their claims. Again, Appellant’s claim is very broad, and the conclusion that the coefficient of friction value disclosed by Longmoore must be different from the value encompassed by the broad scope of the claim is unpersuasive.

Appellant further contends that the prior art combination fails to disclose every structural element of the claims. Appellant contends that even if the skilled artisan makes the prior art combination set forth in the rejection, the multilayer structure of the film would have a thickness that exceeds the value of the claims (i.e., less than 17 microns). Appellant arrives at this conclusion because they contend that the skilled artisan would physically add the cold seal release film of Longmoore on the cling wrap of Bonke; however, Appellant points out that the lowest thickness film disclosed by Bonke is 7.62 µm, and the lowest thickness of the film of Longmoore is 10.6 µm. Therefore, Appellant contends that the combination of Bonke in view of Longmoore necessarily results in a film having the lowest combined thickness of 18.22 µm.
	Appellant’s argument is unpersuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	In the instant case, the prior art combination contends that it would be obvious to use the composition of the release layer of Longmoore as the release layer of in the film structure of Bonke because the release layer of Longmoore reliably permits separation of an adhesive from the release layer when the film is being dispensed, and the release layer composition of Longmoore produces release layers having reduced release force. In other words, one of ordinary skill in the art would have been motivated to produce the structure of Bonke in the requisite thickness while using the composition, and not necessarily the thickness, of Longmoore to produce the release layer. Appellant has not made a citation nor a reasoned argument that the release composition of Longmoore necessarily requires a thickness that would exceed the claimed range to operate for its intended purpose or that a reduced thickness would render the composition inoperable for its intended use. Again, Appellant makes a conclusory statement that the Examiner is using Appellant’s own disclosure as a template to select and isolate certain portions of prior art disclosures to create a new structure construct that is not disclosed or suggested. However, the prior art rejection clearly maps out that the Bonke reference discloses a release layer having a thickness that obviates the claimed range, and that Longmoore discloses a release composition having the requisite coefficient of friction necessary to provide a desirable release force between the adhesive and release sheet. 

Appellant alleges that there is a lack of motivation to combine the references. Specifically, Appellant contends that one of ordinary skill in the art would not expect that it would be possible to successfully combine any kind of layer of plastic films disclosed in different prior art references. Appellant points out that film laminates of each prior art reference are used for distinct purposes; therefore, it cannot be expected that parts or components of one type of film would be useful in another type of film. Further, Appellant contends that while all the references address release properties, Appellant alleges that that it is clear that the references address different types of desired release. Additionally, Appellant contends that the nature and the objectives of the different types of films and their uses would have to be considered. Finally, regarding a reasonable expectation of success, Appellant argues that the nature of the materials used in the layers and relation of the differing layers in the prior art references differ, and Appellant argues that it cannot be concluded that the additives taught as useful in the material of one layer would be useful in a particular layer of another reference.
	Appellant’s arguments are unpersuasive. As discussed above, all the prior art references are drawn to multilayer films comprising a polyolefin-containing layer. Further, each reference discusses the desire to use at least one layer of the multilayer film to impart a release property to the structure. Appellant’s arguments as to the additives disclosed in one reference not necessarily being operative in a layer of another reference must be supported by a persuasive argument and evidence to support such a position. Appellant’s argument that one of ordinary skill in the art would not find the teachings relevant to a cold seal adhesive to be useable to a microwave film that has thereon a cling layer are merely conclusory as to why the individual elements disclosed by the prior art references are not readily combinable or that such a proposed combination would render the primary reference unsuitable or inoperable for its intended use.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Thomas A Mangohig/Examiner, Art Unit 1788                                                                                                                                                                                                        05/24/2022

Conferees:
/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                           

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.